DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “during the performing of the iterative reconstruction, updating parameters of the parameterized magnetic field fluctuation component of the model to optimize a cost function (40) dependent on partial derivatives of the reconstructed MR image with respect to the parameters of the parameterized magnetic field fluctuation component of the model” in combination with the other limitations set forth in claim 1.
Regarding independent claim 11, the prior art does not teach and/or suggest “wherein the iterative reconstruction includes updating the parameters of the parameterized magnetic field fluctuation component of the model during the iterative reconstruction to optimize a cost function dependent on partial derivatives of the reconstructed MR image with respect to the parameters of the parameterized magnetic field fluctuation component” in combination with the other limitations set forth in claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SBRIZZI; Alessandro et al. (US 20180149722) teaches iterative reconstruction in creating a MRI image.
Chang; Ti chiun et al. (US 20070110290) teaches iterative reconstruction in creating a MRI image.
Mailhe; Boris et al. (US 20190172230) teaches iterative reconstruction in creating a MRI image and to optimize a cost function.
Guo; Yi et al.	US (20180285695) teaches iterative reconstruction in creating a MRI image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 24, 2021